DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending.

Election/Restrictions
Applicants' election without traverse of Group III, claims 6-9, 15 and 16, in the reply filed on 12/3/21 is acknowledged. Claims 1-5, 10-14, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of SEQ ID NO: 1 as the species of peptide in the reply filed on 12/3/21 is also acknowledged. Claim(s) 7, 8, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 6 and 9 are under consideration, as they read upon the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:
Claim 6 is objected to because the claim, as currently formatted, has a period on line 2, which is not the end of the claim, and does not have a period at the end of the claim on line 3. Per MPEP 608.01(m), "Form of Claims", "each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)."
Claim 6 could be placed in correct form, for example, by amending it to recite:
"…sequence of SEQ ID NO: 1 (PGDGEGGSKTLSLHGGAKKGGDPGGPLDGS)."
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 encompasses an antibody composition specifically recognizing a peptide comprising the sequence of SEQ ID NO: 1, which is 30 amino acids in length, and which the specification indicates is residues 151-180 of the engrailed-2 (EN2) protein; see Figure 1. Claim 9 encompasses a diagnostic agent for diagnosing prostate cancer, containing the antibody composition of claim 6. The prior art appreciates use of EN2 as a marker for prostate cancer; see Morgan et al, 2011. Clinical Cancer Research, 17(5): pages 1090-1098 (cited on the 8/22/19 IDS).
The claims of the elected invention are genus claims because they encompass a genus of antibodies having the recited function, which is "specifically recognizing a peptide comprising the amino acid sequence of SEQ ID NO: 1". This genus includes both polyclonal and monoclonal antibodies, as indicated by the specification at ¶ 38 (published application). The term "peptide" as used in the claim is not provided with a limiting definition in the specification, and is therefore interpreted broadly as encompassing an amino acid sequence of any length. Furthermore, in view of the use of the term "comprising" (open-type transitional phrase), the peptide may include other sequences in addition to SEQ ID NO: 1. For example, a "peptide" (amino acid 
The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target amino acid sequence (e.g., SEQ ID NO: 1 or the full-length EN2 protein) itself is not sufficient to provide a written description of the genus of antibodies that bind to said target sequence. Thus, in the instant case the specification must provide a written description of the claimed antibodies.
The reference of Benjamini, 1991, teaches that an epitope to which an antibody binds is approximately equivalent to 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). The EN2 protein is 330 amino acids in length. Thus, even considering only continuous epitopes, the full-length EN2 protein comprises a multitude of different regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, up to residues 326-330). Furthermore, even the peptide of SEQ ID NO: 1 comprises a number of different linear epitopes, e.g., residues 1-5, 2-6, 3-7 up to residues 26-30, as well as discontinuous epitopes. While the general structure of a monoclonal antibody was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular monoclonal antibody, and said CDR structure is not predictable based on the epitope to which it binds. Thus, knowing the structure (CDRs) of one monoclonal 
In support of the claimed genus, the specification describes an antibody preparation made by immunizing an animal with a peptide consisting of SEQ ID NO: 1 conjugated to a carrier protein (Examples 1-2, 1-3, 2-1, 2-2). The specification further describes purification of the IgG antibodies from the serum and further purification with a peptide of SEQ ID NO: 1 (Examples 3-1 and 3-2). Thus, these examples describe the purification of a polyclonal antibody that binds to a peptide consisting of SEQ ID NO: 1. The specification further demonstrates that this antibody can detect EN2 in "a prostate cancer line PC3 having high EN2 expression" (¶ 98), as compared with two commercially available EN2 antibodies, with the result that "the antibodies of the present invention … exhibited a very high ability to detect EN2 protein compared to commercially available antibodies". Thus, with respect to category (1) of antibodies encompassed by the claims, the specification describes only a polyclonal antibody that binds a peptide consisting of SEQ ID NO: 1, and does not describe the structure of any monoclonal antibodies binding to such.
With respect to category (2) of antibodies encompassed by the claims, the specification references two commercially available anti-EN2 antibodies. The first is designated "Company A", and is described as "Thermo Fisher Scientific (PA5-14363)", and the second is designated "Company B", and is described as "Novus Biologicals (H00002020-M03)". Figure 1 indicates that A binds to a peptide between residues 243-271 of EN2, and B binds to a "partial recombinant EN2". The former is a polyclonal antibody, whereas the latter is a monoclonal antibody. The prior art of Morgan et al (2011) cited above also teaches two monoclonal antibodies against a C-terminal fragment of EN2. However, none of these references describe the structure of these 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a polyclonal antibody composition recognizing a peptide comprising an amino acid sequence of SEQ ID NO: 1, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al, 2011. Clinical Cancer Research, 17(5): pages 1090-1098 (cited on the 8/22/19 IDS). The earliest date to which the instant application claims priority is 2/23/17.
Claim 6 encompasses an antibody composition specifically recognizing a peptide comprising an amino acid sequence of SEQ ID NO: 1, which the specification indicates is residues 151-180 of the engrailed-2 (EN2) protein. In the absence of a definition or any additional elements recited in the claim, the term "antibody composition" is interpreted as equivalent to an antibody per se, because any antibody in and of itself is a "composition of matter". The term "peptide" as used in the claim is not provided with a limiting definition in the specification, and is therefore interpreted broadly as encompassing an amino acid sequence of any length. Furthermore, in view of the use of the term "comprising" (open-type transitional phrase), the peptide may include other sequences in addition to SEQ ID NO: 1. For example, a "peptide" (amino acid sequence) comprising SEQ ID NO: 1 broadly encompasses the full-length engrailed-2 protein, as this is amino acid sequence comprises SEQ ID NO: 1. Furthermore, the claim does not require that the antibody recognizes SEQ ID NO: 1, but rather requires 
Morgan teaches monoclonal antibodies that bind to the engrailed-2 protein (EN2), which were generating by immunization with a C-terminal 100 amino acid fragment of EN2 (page 1091). These recognize the full-length EN2 protein as evidenced by Figure 1.  Thus, Morgan teaches an antibody specifically recognizing full-length engrailed-2, which comprises SEQ ID NO: 1. As such, the teachings of Morgan anticipate claim 6.
Claim 9 encompasses a diagnostic agent for diagnosing prostate cancer, containing the antibody composition of claim 6. The term "diagnostic agent" is not provide with a definition in the specification. As such, the recitations of "diagnostic" and "for diagnosing prostate cancer" have been considered in the context of the entire claim, and are interpreted as intended uses for the product because these recitations do not require any structure that would distinguish the claimed antibody from an antibody taught by the prior art; i.e., these recitations merely indicate what the antibody is to be used for. See MPEP 2111.02, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." 
As such, claim 9 encompasses an agent containing the antibody composition of claim 6. Morgan further describes conjugating the antibody described above for claim 6 to biotin (pg 1091). Thus, Morgan teaches an agent (conjugated antibody) containing the antibody composition of claim 6, and therefore also anticipates claim 9. It is further noted, that while the recitation of diagnosis of prostate cancer in claim 9 is not considered limiting with the respect to the prior art, Morgan does further teach this usage (see Abstract).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646